                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
BRIAN ELWELL,                              :         CIVIL ACTION
                                           :
                     Plaintiff,            :
                                           :
                    v.                     :         No. 18-cv-0489
                                           :
SAP AMERICA, INC.,                         :
                                           :
                     Defendant.            :
                                           :

                                        ORDER

        AND NOW, this 8th day of March, 2019, upon consideration of Defendant SAP

America, Inc.’s Motion to Dismiss (ECF No. 25), and the responses thereto (ECF No. 28, 31),

and for the reasons stated in my accompanying Memorandum Opinion, it is hereby ORDERED

that:

           – Defendant’s Motion is GRANTED as to the breach of contract and PWCPL
             claim (Count I);

           –    Defendant’s Motion is GRANTED as to the promissory estoppel claim (Count
               II);

           – Defendant’s Motion is DENIED as to the unjust enrichment claim (Count III);

           – Defendant’s Motion is DENIED as to the California Labor Code § 226 claim
             (Count VI);

           – Defendant’s Motion is DENIED as to the California Labor Code § 2802 claim
             (Count XI);

           – Defendant’s Motion is DENIED as to the California Unfair Competition Law
             claim (Count XII); and

           – Pursuant to Plaintiff’s agreement to voluntarily withdraw the violation of
             California Labor Code § 225.5 (Count IV), California Labor Code § 204, 210
             (Count V), and California Labor Code § 1174 (Count VII), these claims are
             DISMISSED.

                                               1
       IT IS FURTHER ORDERED that Plaintiff is granted leave to amend, and shall file his

Amended Complaint on or before April 8, 2019 to cure the deficiencies outlined in the

Accompanying Memorandum Opinion. 1



                                                      BY THE COURT:



                                                      /s/ Mitchell S. Goldberg

                                                      MITCHELL S. GOLDBERG, J.




1
        In dismissing a complaint for failure to state a claim, a district court should allow the
plaintiff to amend his complaint within a set period of time, unless an amendment would be
inequitable or futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). As
Plaintiff could conceivably allege additional supporting facts, leave is granted as to the breach of
contract and PWCPL claim (Count I). Because the amendment of any additional claims would
be futile, leave to amend them is not appropriate.
                                                 2
